 1   ROGERS JOSEPH O’DONNELL                           THE ARNS LAW FIRM
     Neil H. O'Donnell (State Bar No. 57928)           Robert S. Arns (SBN 65071)
 2   nodonnell@rjo.com                                 rsa@arnslaw.com
     Gayle M. Athanacio (State Bar No. 130068)         Jonathan E. Davis (SBN 191346)
 3   gathanacio@rjo.com                                jed@arnslaw.com
     Emily A. Wieser (State Bar No. 311315)            Robert C. Foss (SBN 275489)
 4   ewieser@rjo.com                                   rcf@arnslaw.com
     311 California Street                             Shounak S. Dharap (SBN 311557)
 5   San Francisco, California 94104                   ssd@arnslaw.com
     Telephone: 415.956.2828                           515 Folsom Street, 3rd Floor
 6   Facsimile: 415.956.6457                           San Francisco, CA 94150
                                                       Telephone: 415.594.7800
 7   Attorneys for Defendant                           Telephone: 415.495.7888
     ASHBRITT, INC.
 8                                                     Attorneys for Plaintiff
                                                       CRAIG MASON
 9
10   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
11   jvorhis@nossaman.com
     DAVID C. LEE (SBN 193743)
12   dlee@nossaman.com
     JILL N. JAFFE (SBN 286625)
13   jjaffe@nossaman.com
     ALEXANDER WESTERFIELD (SBN 295676)
14   awesterfield@nossaman.com
     50 California Street, 34th Floor
15   San Francisco, CA 94111
     Telephone:     415.398.3600
16   Facsimile:     415.398.2438
17   Attorneys for Defendant TETRA TECH, INC.
18                                UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20   CRAIG MASON, PATRICIA HEALEY, and                 Case No: 4:19-cv-01062-DMR
     GARY GOODRICH, Individually and on
21   Behalf of All Other Similarly Situated Persons,   [PROPOSED] ORDER RE STIPULATION
                                                       FOR DISCOVERY PLAN AND
22                 Plaintiffs,                         BRIEFING SCHEDULE ON
                                                       DERIVATIVE SOVEREIGN IMMUNITY
23          vs.                                        MOTION
24   ASHBRITT, INC.; TETRA TECH, INC.; and             Date Action Filed: February 26, 2019
     DOES 1 through 100, inclusive,
25
                   Defendants.
26

27

28
                                                                                 Case No. 4:19-cv-01062-DMR
          [PROPOSED] ORDER RE STIPULATION FOR DISCOVERY PLAN AND BRIEFING SCHEDULE
     57582038.v1
 1          Pursuant to the Stipulation re Discovery Plan and Briefing Schedule filed by plaintiff
 2   Craig Mason and defendants AshBritt, Inc. and Tetra Tech, Inc. dated July 8, 2020 (ECF No.
 3   85), and good cause appearing therefore, IT IS HEREBY ORDERED THAT the following
 4   schedule be adopted.
 5
                      Deadline                                    Action
 6                                       The Parties respond to written discovery already
              September 23, 2020         propounded and Plaintiff responds to additional
 7
                                         discovery propounded by Defendants (including, but
 8                                       not limited to deposition notices of Plaintiff and other
                                         persons/entities with information regarding Plaintiff’s
 9                                       property and site inspection).
                                         Defendants file their Derivative Sovereign Immunity
10                 October 19, 2020      Motions.
11                                       Plaintiff to identify and the Parties to meet and confer
               November 3, 2020          regarding any additional discovery Plaintiff contends
12                                       is needed to oppose Defendants’ motions

13                 January 8, 2021       All discovery by Plaintiff completed.

14                 January 27, 2021      Plaintiff’s Opposition to Defendants’ Motions due.

15             February 19, 2021         Defendants’ Reply Memoranda due.

16                  March 4, 2021        Hearing on Defendants’ Motions.

17

18
19   IT IS SO ORDERED.
20

21   DATED:                  , 2020
22

23
                                                 UNITED STATES MAGISTRATE JUDGE
24                                                         DONNA M. RYU
25

26

27

28
                                             -1-                   Case No. 4:19-cv-01062-DMR
          [PROPOSED] ORDER RE STIPULATION FOR DISCOVERY PLAN AND BRIEFING SCHEDULE
     57582038.v1
